SUMMARY ORDER
Plaintiff-Appellant Jean Alabre (“Ala-bre”) appeals from a June 19, 2008 judgment of the United States District Court for the District of Connecticut (Nevas, J.). The district court granted the summary judgment motion of Defendants-Appellees Brian Clemens (“Clemens”), Lawrence Callahan (“Callahan”), and the Judicial Branch of the State of Connecticut (“Judicial Branch”) and dismissed Alabre’s claims of intentional infliction of emotional distress and employment discrimination pursuant to Title VII, 42 U.S.C. § 1983, the Fourteenth Amendment of the Constitution and Connecticut law. We assume the parties’ familiarity with the underlying facts, procedural history and issues on appeal.
We AFFIRM for substantially the same the reasons stated by the district court in its thoughtful opinion.